
	
		II
		110th CONGRESS
		2d Session
		S. 3596
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To stabilize the small business lending
		  market, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending Market
			 Stabilization Act of 2008.
		2.Small business lending market
			 stabilization
			(a)FeesTo the extent the cost of such reduction in
			 fees is offset by appropriations—
				(1)with respect to each loan guaranteed under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) for which the
			 application is approved on or after the date of enactment of this Act, the
			 Administrator shall, in lieu of the fees otherwise applicable under paragraphs
			 (23)(A) and (18)(A) of section 7(a) of the Small Business Act (15 U.S.C.
			 636(a)), collect no fee;
				(2)the Administrator shall, in lieu of the
			 fees otherwise applicable under section 5(b)(14) of the Small Business Act (15
			 U.S.C. 634(b)(14)), collect no fee;
				(3)the Administrator shall, in lieu of the fee
			 otherwise applicable under section 503(d)(2) of the Small Business Investment
			 Act of 1958 (15 U.S.C. 697(d)(2)) for an institution described in subclause
			 (I), (II), or (III) of section 502(3)(B)(i) of that Act (15 U.S.C.
			 696(3)(B)(i)), for any loan guarantee or project subject to such subsection for
			 which the application is pending approval on or after the date of enactment of
			 this Act, collect no fee;
				(4)a development company shall, in lieu of the
			 mandatory 0.625 servicing fee under section 120.971(a)(3) of title 13, Code of
			 Federal Regulations, (relating to fees paid by borrowers), collect no fee;
			 and
				(5)the Administrator shall, in lieu of the fee
			 otherwise applicable under section 503(d)(3) of the Small Business Investment
			 Act (15 U.S.C. 697(d)(3)), collect no fee.
				(b)Reimbursement for waived fees
				(1)In generalTo the extent the cost of such payments is
			 offset by appropriations, the Administrator shall reimburse each development
			 company that does not collect a servicing fee pursuant to subsection
			 (a)(4).
				(2)AmountThe payment to a development company under
			 paragraph (1) shall be in an amount equal to 0.5 percent of the outstanding
			 principal balance of any guaranteed debenture for which the development company
			 does not collect a servicing fee pursuant to subsection (a)(4).
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator for fiscal year 2009—
				(1)$600,000,000 for loan subsidies and for
			 loan modifications for loans to small business concerns authorized under
			 subsection (a)(1);
				(2)$15,000,000 for lender oversight under
			 section 5(b)(14) of the Small Business Act (15 U.S.C. 634(b)(14));
				(3)$50,000,000 for the elimination of fees
			 under subsection (a)(3);
				(4)$40,000,000 for payments under subsection
			 (b) to offset the elimination of fees under subsection (a)(4); and
				(5)$10,000,000 for the elimination of fees
			 under subsection (a)(5).
				(d)Application of fee changesIf funds are made available to carry out
			 subsections (a) and (b), the Administrator shall eliminate the fees under
			 subsection (a) for any loan guarantee or project subject to such subsection for
			 which the application is approved on or after the date of enactment of this Act
			 and make payments under subsection (b) until the amount provided for such
			 purpose is expended.
			(e)Maximum loan amountSection 7(a)(3)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(3)(A)) is amended by striking $1,500,000 (or if
			 the gross loan amount would exceed $2,000,000) and inserting
			 $2,250,000 (or if the gross loan amount would exceed
			 $3,000,000).
			(f)Main street incentives
				(1)In generalSection 502 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696) is amended—
					(A)by striking paragraphs (4) and (5) and
			 inserting the following:
						
							(4)Limitation on leasingIf the use of a loan under this section
				includes the acquisition of a facility or the construction of a new facility,
				the small business concern assisted—
								(A)shall permanently occupy and use not less
				than a total of 50 percent of the space in the facility; and
								(B)may, on a temporary or permanent basis,
				lease to others not more than 50 percent of the space in the
				facility.
								;
				and
					(B)by redesignating paragraph (6) as paragraph
			 (5).
					(2)Policy for
			 7(a) loansSection 7(a)(28) of the Small Business Act
			 (15 U.S.C. 636(a)(28)) is amended to read as follows:
					
						(28)Limitation on leasingIf the use of a loan under this subsection
				includes the acquisition of a facility or the construction of a new facility,
				the small business concern assisted—
							(A)shall permanently occupy and use not less
				than a total of 50 percent of the space in the facility; and
							(B)may, on a temporary or permanent basis,
				lease to others not more than 50 percent of the space in the
				facility.
							.
				(g)Low-interest refinancingSection 502 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696), as amended by subsection (e)(1) of this
			 section, is amended by adding at the end the following:
				
					(6)Permissible debt refinancingA financing under this title may include
				refinancing of existing indebtedness, in an amount not to exceed 50 percent of
				the projected cost of the project financed under this title, if—
						(A)the project financed under this title
				involves the expansion of a small business concern;
						(B)the existing indebtedness is collateralized
				by fixed assets;
						(C)the existing indebtedness was incurred for
				the benefit of the small business concern;
						(D)the proceeds of the existing indebtedness
				were used to acquire land (including a building situated thereon), to construct
				or expand a building thereon, or to purchase equipment;
						(E)the borrower has been current on all
				payments due on the existing indebtedness for not less than 1 year preceding
				the proposed date of refinancing;
						(F)the financing under this title will provide
				better terms or a better rate of interest than exists on the existing
				indebtedness on the proposed date of refinancing;
						(G)the financing under this title is not being
				used to refinance any debt guaranteed by the Government; and
						(H)the financing under this title will be used
				only for—
							(i)refinancing existing indebtedness;
				or
							(ii)costs relating to the project financed
				under this
				title.
							.
			(h)Updated job creation
			 requirementsSection 501(e)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)) is
			 amended—
				(1)in paragraph (1), by striking
			 $50,000 and inserting $65,000; and
				(2)in paragraph (2), by striking
			 $50,000 and inserting $65,000.
				(i)Size standard simplificationSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
				
					(5)Optional size standard
						(A)In generalThe Administrator shall establish an
				optional size standard for business loan applicants under section 7(a) and
				development company loan applicants under title V of the Small Business
				Investment Act of 1958, which uses maximum tangible net worth and average net
				income as an alternative to the use of industry standards.
						(B)Interim ruleUntil the date on which the optional size
				standard established under subparagraph (A) is in effect, the alternative size
				standard in section 121.301(b) of title 13, Code of Federal Regulations (or any
				successor thereto) may be used by business loan applicants under section 7(a)
				and development company loan applicants under title V of the Small Business
				Investment Act of
				1958.
						.
			(j)Maximum loan sizeSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
				(1)in clause (i), by striking
			 $1,500,000 and inserting $3,000,000; and
				(2)in clause (ii), by striking
			 $2,000,000 and inserting $3,500,000.
				(k)Loan poolingSection 5(g)(1) of the Small Business Act
			 (15 U.S.C. 634(g)(1)) is amended—
				(1)by inserting (A) before
			 The Administration;
				(2)by striking the colon and all that follows
			 and inserting a period; and
				(3)by adding at the end the following:
					
						(B)A
				trust certificate issued under subparagraph (A) shall be based on, and backed
				by, a trust or pool approved by the Administrator and composed solely of the
				guaranteed portion of such loans.
						(C)The interest rate on a trust certificate
				issued under subparagraph (A) shall be either—
							(i)the lowest interest rate on any individual
				loan in the pool; or
							(ii)the weighted average interest rate of all
				loans in the pool, subject to such limited variations in loan characteristics
				as the Administrator determines appropriate to enhance marketability of the
				pool
				certificates.
							.
				(l)Alternative variable interest rate
				(1)In generalSection 7(a)(4)(A) of the Small Business
			 Act (15 U.S.C. 636(a)(4)(A)) is amended by striking prescribed by the
			 Administration, and inserting: prescribed by the Administration,
			 including, on variable rate loans, a nationally recognized prime rate of
			 interest and at least 1 other index as an alternative thereto at the option of
			 the participating lender,.
				(2)ApplicabilityNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall select not less than 1
			 alternative index under section 7(a)(4)(A) of the Small Business Act, as
			 amended by paragraph (1) of this subsection, and make such index available for
			 use by participating lenders.
				(m)DefinitionsIn this section—
				(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
				(2)the term development company
			 has the meaning given the term development companies in section
			 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662); and
				(3)the term small business
			 concern has the same meaning as in section 3 of the Small Business Act
			 (15 U.S.C. 632).
				
